Title: 38. A Bill for Preservation of Vessels Wrecked, or in Distress, and of Their Crews and Cargoes, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that a person descrying a vessel wrecked, or in peril, or goods belonging to her in danger  of being lost, shall immediately give notice thereof, to some neighbouring Justice of the Peace, or the Naval-Officer of the next port: And a Justice of the Peace descrying, or being informed of such vessel or goods, shall forthwith call together, to assist in the preservation thereof, so many men as he shall think necessary, who shall, without delay, attend accordingly: And for the same purpose the master or chief officer, of every vessel, near the other, having the like knowledge, or information that the latter is in distress, shall send his boats and hands, so many as can be spared. The persons so assembled shall obey the orders of the master or chief officer of the vessel in distress, or, if he be not present, of the Justice of the Peace, or, in his absence of the Naval-Officer. To all, who shall have assisted on such occasion, reasonable satisfaction shall be made, the quantum whereof, as well as the proportions among the claimants if the parties disagree, shall be adjusted by the Court of Admiralty. And in the meantime the goods preserved, or so much of them as may be sufficient, shall remain in the hands of the Justice of the Peace, or Naval-Officer, who shall sign an account of them, and deliver it, with a receipt, to the master or chief officer of the vessel in distress, or, if he be not there to some other Justice of the Peace. Whoever shall refuse, or wilfully neglect, to perform the duty, by this act enjoined, shall be amerced, and moreover may be compelled, in an action on the case, to be brought against him by any suffering party, to make reparation for such damage sustained as it shall be judged might have been prevented by performance. If no person authorised to take charge of the things saved from the wreck be present, the Justice of the Peace, or Naval-Officer, having provided for the security thereof, shall, so soon as may be, report the matter to the Court of Admiralty, who shall thereupon give such directions, as they think proper, for defraying the salvage, selling the perishable goods, and the safekeeping of the others, to be restored with the money raised by such sale, to him, who within one year and a day, shall claim and prove his property before the said court, and if within that time no such claimant appear, the things so preserved, by order of the said court, shall be sold to the highest bidders, and the proceeds, after deducting incidental expences, together with the proceeds of the perishable goods put into the public treasury, for the use of the commonwealth, to be, nevertheless, restored to him who shall at any time afterwards prove his property before the said court and produce their allowance of his claim.
Every citizen of this commonwealth commanding and navigating a vessel shall assist any other vessel met with, or descried by  him at sea, or elsewhere, in distress, and relieve the crew thereof, if he be desired, so far as it can be done consistently with the safety of his own vessel and crew: and if he refuse, or wilfully neglect, to give such assistance and relief, shall be subject to the like action, as other persons, by virtue of this act, are subject to for refusal or neglect; and if any of the distressed crew perish through such inhumanity shall be likewise amerced.
